PER CURIAM.
The appellant seeks reversal of an order requiring a new trial or, in the alternative, a remittitur. The reasons recited by the trial court in its order together with the record proper indicate the verdict may have been influenced by inflammatory statements concerning matters outside the record made during summation. The trial court, because of its superior vantage point, had broad discretion in this matter. Cassat Avenue Mobile Homes, Inc. v. Bobenhausen, 363 So.2d 1065 (Fla.1978); Wackenhut Corp. v. Canty, 359 So.2d 430 (Fla.1978); City of Miami v. Graham, 311 So.2d 697 (Fla. 3d DCA 1975); cert. denied 330 So.2d 17 (Fla. 1976).
No abuse of this discretion having been demonstrated, the decision of the trial court is hereby affirmed.